DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2021 has been entered.
Claims 1, 10 and 16 are presently amended. 
Claim 2 is cancelled.
Claims 1 and 3-20 are currently pending.

Response to Amendment
               Applicant’s amendments are acknowledged.

Response to Arguments
Applicant’s arguments filed 4/12/2021 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, and are persuasive in part for the reasons set forth below.

35 USC § 103 Rejections 
First, Applicant argues “the Office Action states at page 10 that “Allen does not teach model... hidden features... tuning a second vector model, trained using an iterative expectation-maximization process... hidden features” (emphasis in original). The Office Action then turns to Zhou to allegedly teach “model... hidden features.” While the cited portion of Zhou states “hidden variables in the model,” it does not appear to discuss historical hidden feature vectors for jobs. Instead, Zhou, at cited paragraph [0022] discusses hidden variables for a user or for a movie. The movie hidden variable vector is described as being used with a user hidden variable vector to model a rating for the movie. However, the single rating for a movie by a user is insufficient to teach historical hidden feature vectors for jobs, generated to represent similarity comparisons of job profiles. The movie vector of Zhou uses previously known ratings for movies to identify hidden vectors that model ratings for other movies. Thus, these vectors of Zhou do not relate to similarity comparisons of job profiles, but instead require known ratings for movies to generate further ratings for movies” [Arguments, pages 10-11].
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully maintains that the job recommendation elements of Allen, in combination with the modelling and hidden features elements of Zhou discloses the relevant amended claim limitations as detailed below. First, Examiner maintains that although the hidden variables in the model of the cited portion of Zhou are discussed with regard to movie ratings, Examiner directs the Applicant to (Zhou, ¶ 2, Content-based recommendation algorithms generally analyze the content of items in which a user has shown interest and recommend other items to the user that have similar or comparable content), wherein Zhou acknowledges that the background of the invention relates to generating recommendations based on similar or comparable content. As detailed in the relevant combination statement below, the motivation for combining the above elements of Allen and Zhou would have been to minimize errors and “improve Netflix’s own recommendation system” as discussed in Zhou, where Netflix’s recommendation system is considered analogous to the job recommendation and decision-making support method of Allen, wherein the “method… may also be used as support after graduation for job decisions, for career milestone decisions, and other decision that relate to member profiles” [Zhou, ¶ 41; Allen ¶ 19].
Further, regarding the argument that “the single rating for a movie by a user is insufficient…”, Examiner observes that the cited portion of Zhou recites the following: (Zhou, ¶ 22, here n.sub.f is the dimension of the feature space, that is, the number of hidden variables  in the model  n.sub.f may be a system parameter that can be determined experimentally), wherein any number of variables, rather than a single rating for a movie by a user, can be applied to the tuned vector model to arrive at the recommended content.
Further still, regarding the amended portion of the above argued limitation which recites, in part, “…the historical hidden feature vectors generated to represent similarity comparisons of job profiles of the jobs”, Examiner directs the Applicant to (Allen, ¶ 29, with some embodiments, job titles may be specified (as opposed to selected) by the members of the social network service and therefore will not be standardized across companies and industries. As such, with some embodiments, the normalizer module 20 will analyze the profile information from which certain job titles are extracted to ascertain an industry specific job title. Accordingly, with some embodiments, the recommendation application will utilize a set of unique, industry specific job titles. Of course, other attributes beside job titles may also be normalized), wherein a normalization module analyzes profile information to generate similarity comparisons of jobs across companies and industries. As such, Examiner remains unpersuaded.

Second, Applicant argues “Applicant cannot find any disclosure alleged in the Office Action of historical hidden feature vectors for jobs. Instead, as seen above, the Office Action relies on Zhou for “hidden features” and the Office Action at page 7 alleges that, “Allen further discloses ...based on historical... [Zhou discloses ...hidden feature]... vectors for jobs, to a set of job profiles using a hardware processor of a first computing device (Allen, ¶ 23, the web pages will prompt the member to provide various member profile attribute information (e.g., schools and/or universities attended, academic degrees received, academic majors, employment history information, and so forth) (discloses historical job data).” Thus, even if Allen discloses historical information and Zhou discloses hidden variable vectors, neither reference discloses historical hidden feature vectors” [Arguments, page 11].
In response, Applicant’s arguments are considered but are not persuasive. Examiner maintains that the historical data of Allen, in combination with the hidden feature vectors of Zhou, disclose the above argued limitation for the same reasons as stated above. Further, although Allen was relied upon for the historical features, Examiner observes that Zhou discloses the historical hidden feature elements as a whole by relying on “previously known ratings” (i.e. historical ratings) as mentioned by the Applicant in the above argument. As such, Examiner remains unpersuaded.

Third, Applicant argues “this combination would not render the presently amended claims obvious to try. The use of historical information in Allen and the use of hidden variable vectors in Zhou does not provide a sufficient reason to jump to the conclusion that the amended portion of the claims would be obvious to try. The “obvious to try” doctrine has evolved under Federal Circuit case law from KSR. The Federal Circuit in 2010 issued a decision that describes pitfalls of overreliance on this doctrine in Rolls-Royce, PLC v. United Tech. Corp., 603 F.3d 1325, 95 USPQ2d 1097 (Fed. Cir. 2010)…
The technology at issue here is neither known nor finite. Many combinations or selections of vectors, hidden features, or data types may be useful to compare job profiles. Thus, the claims are not obvious to try given these (or any references) because the universe of things to try is not finite. Moreover, the technique was not known from these references, since the references are missing disclosure of historical feature vectors and disclosure of hidden feature vectors for jobs. Thus, the references necessarily do not disclose historical hidden feature vectors generated to represent similarity comparisons of job profiles of the jobs” [Arguments, pages 11-12].
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully maintains that the combination of applied prior art would have been obvious for the same reasons as stated above and in the rejection below. Examiner further observes that no KSR rationales (e.g. obvious to try)  have been applied to the previous or present office actions.  As such, Examiner remains unpersuaded.

Fourth, Applicant argues “Claims 3-7, 9, 12-14, and 18-19 ultimately depend from one of independent claims 1, 10, or 16. Applicant respectfully submits that claims 3-7, 9, 12-14, and 18-19 are allowable over Allen in view of Zhou in view of Potratz in view of Patel, alone or in any combination, for at least the reasons set forth above for the independent claims” [Arguments, pages 12-13].
In response, Applicant’s arguments are considered but are not persuasive for the same reasons as stated in the arguments above. As such, Examiner remains unpersuaded. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 10-11, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al., U.S. Publication No. 2014/0164512 [hereinafter Allen] in view of Zhou et al., U.S. Publication No. 2010/0100516 [hereinafter Zhou] and in further view of Qin et al., U.S. Publication No. 2012/0271821 [hereinafter Qin].

Regarding claim 1, Allen discloses a method of generating a job recommendation, the method comprising: selecting a first job profile, the first job profile associated with a first set of members of a social networking system (Allen, ¶ 19, recommendations may also relate to degrees, fields of study to undertake in order to improve the opportunity of reaching the desired career… This method is not limited to decisions relating to which school to attend and which fields of study to pursue, but may also be used as support after graduation for job decisions (discloses job recommendations), for career milestone decisions), (Id., ¶ 42, many social network services require or request that each member provide personal information about himself or herself, such as professional information including information regarding their educational background such as field of study at college, employment position or job, company of current employment, location of that company, and so forth. This information is frequently referred to as "profile" information (discloses jobs, profiles)), (Id., ¶ 32, the profiles searched may be all the profiles in the social network service, or some smaller set such as the profiles of members in the social graph of the student (discloses selecting profiles)), (Id., ¶ 58, the term "machine-readable medium" shall also be taken to include any tangible medium that is capable of storing, encoding or carrying instructions for execution by the machine and that cause the machine to perform any one or more of the methodologies of the present invention, or that is capable of storing, encoding or carrying data structures utilized by or associated with such instructions), (Id., ¶ 31, the member may click selectable (discloses selection) icon 204 that enables the member to add the college page to the member's decision board); 
selecting at least one second job profile based on similarity between the first job profile and the at least one second job profile, the at least one second job profile associated with a second set of members of the social networking system (Id., ¶ 48, at 1008 the system recommends one or more of the candidates to the user. The user could then if desired operate the method again for a second recommendation (discloses second set of members), with the input attributes being desired second attributes), (Id., ¶ 42, many social network services require or request that each member provide personal information about himself or herself, such as professional information including information regarding their educational background such as field of study at college, employment position or job, company of current employment, location of that company, and so forth. This information is frequently referred to as "profile" information (discloses jobs, profiles)), (Id., ¶ 19, the method of operation of the decision board in the embodiment includes recommending additional schools or fields of studies based on career outcome similarity (discloses similarity) based on actual career outcomes of members of the social networks service), (Id., ¶ 34, Similarly, placing the cognitive science field of study page 405 on the decision board 400 will result in the system searching its member profiles and displaying a plurality of selectable icons 416 or other meta data of members who have placed the same field of study (discloses based on similarity) on their decision boards),(Id., ¶ 31, the member may click selectable (discloses selection) icon 204 that enables the member to add the college page to the member's decision board); 
based on the at least one second job profile, the first set of members and the second set of members, generating a vector model for the first job profile, the vector… identifying a set of …vectors for the first job profile, the set of… vectors for the first job profile comprising elements common to the first set of members and the second set of members (Allen, ¶ 56, computer system 1100 may additionally include a storage device 1116 (e.g., drive unit), a signal generation device 1118 (discloses generating)), (Id., ¶ 42, many social network services require or request that each member provide personal information about himself or herself, such as professional information including information regarding their educational background such as field of study at college, employment position or job, company of current employment, location of that company, and so forth. This information is frequently referred to as "profile" information (discloses jobs, profiles)), (Id., ¶ 32, the profiles searched may be all the profiles in the social network service, or some smaller set such as the profiles of members in the social graph of the student (discloses set of members)), (Id., ¶ 27, at run-time, the recommendation parameters are quickly retrieved, and then used with one or more sets or one or more vectors (discloses vectors) to determine ranking of schools, as one example, which may be provided to a member interface in absolute or weighted format), (Id., ¶ 25, the data normalizer module 20 will normalize various elements of data, ensuring that they conform to some standard that is used by the recommendation application. With some embodiments, the various job titles that members specify for themselves are normalized by deduplicating and disambiguating the job titles. For instance, in many cases, the same employment position (discloses common elements) will have a different job title at different companies), (Id., ¶ 48, at 1008 the system recommends one or more of the candidates to the user. The user could then if desired operate the method again for a second recommendation (discloses second set of members), with the input attributes being desired second attributes); 
identifying a selected member profile, using the vector…, that has attributes that are present in the set of… vectors and also present in the selected member profile (Allen, ¶ 29, Certain attribute information (discloses identifying attributes) from the member profiles of members of a social network service are retrieved and analyzed for the purpose of normalizing the information by the data normalizer 20 for use with the recommendation application 22), (Id., ¶ 32, Clicking on the icon of a particular image or other meta data 310 will allow the member to access a particular member's profile (discloses selected member profile) or field of study page to learn more about the person, their aspirations, achievements, and other information that may be helpful in making the decision under discussion), (Id., ¶ 27, at run-time, the recommendation parameters are quickly retrieved, and then used with one or more sets or one or more vectors (discloses vectors) to determine ranking of schools, as one example, which may be provided to a member interface in absolute or weighted format); 
Allen further discloses …based on historical …vectors for jobs, to a set of job profiles using a hardware processor of a first computing device, the historical… vectors generated to represent similarity comparisons of job profiles of the jobs (Allen, ¶ 23, the web pages will prompt the member to provide various member profile attribute information (e.g., schools and/or universities attended, academic degrees received, academic majors, employment history information, and so forth) (discloses historical job data), which, is then communicated to the service 10 and stored in a storage device as member profile data 14), (Id., ¶ 27, at run-time, the recommendation parameters are quickly retrieved, and then used with one or more sets or one or more vectors (discloses vectors) to determine ranking of schools, as one example, which may be provided to a member interface in absolute or weighted format), (Id., ¶ 42, many social network services require or request that each member provide personal information about himself or herself, such as professional information including information regarding their educational background such as field of study at college, employment position or job, company of current employment, location of that company, and so forth. This information is frequently referred to as "profile" information (discloses jobs, profiles)), (Id., ¶ 53, the methods described herein may be at least partially processor-implemented. For example, at least some of the operations of a method may be performed by one or more processors or processor-implemented modules. The performance of certain operations may be distributed among the one or more processors, not only residing within a single machine or computer, but deployed across a number of machines or computers (discloses processor/computing device)), (Id., ¶ 29, with some embodiments, job titles may be specified (as opposed to selected) by the members of the social network service and therefore will not be standardized across companies and industries. As such, with some embodiments, the normalizer module 20 will analyze the profile information from which certain job titles are extracted to ascertain an industry specific job title. Accordingly, with some embodiments, the recommendation application will utilize a set of unique, industry specific job titles. Of course, other attributes beside job titles may also be normalized (discloses generation of similarity comparisons of jobs)); 
Allen further discloses …determining, using the hardware processor of the first computing device to execute…, one or more job profiles from the set of job profiles as a job recommendation set for the selected member, based on… identifying attributes that are present in the set of… vectors and also present in respective job profiles from the one or more job profiles (Allen, ¶ 19, the recommendations may also relate to degrees, fields of study to undertake in order to improve the opportunity of reaching the desired career… This method is not limited to decisions relating to which school to attend and which fields of study to pursue, but may also be used as support after graduation for job decisions (discloses job recommendation set for the selected member), for career milestone decisions), (Id., ¶ 42, many social network services require or request that each member provide personal information about himself or herself, such as professional information including information regarding their educational background such as field of study at college, employment position or job, company of current employment, location of that company, and so forth. This information is frequently referred to as "profile" information (discloses jobs, profiles)), (Id., ¶ 31, the member may click selectable (discloses selection) icon 204 that enables the member to add the college page to the member's decision board), (Id., ¶ 27, at run-time, the recommendation parameters are quickly retrieved, and then used with one or more sets or one or more vectors (discloses vectors) to determine ranking of schools, as one example, which may be provided to a member interface in absolute or weighted format), (Id., ¶ 29, certain attribute information (discloses identifying attributes) from the member profiles of members of a social network service are retrieved and analyzed for the purpose of normalizing the information by the data normalizer 20 for use with the recommendation application 22), (Id., ¶ 53, the methods described herein may be at least partially processor-implemented. For example, at least some of the operations of a method may be performed by one or more processors or processor-implemented modules. The performance of certain operations may be distributed among the one or more processors, not only residing within a single machine or computer, but deployed across a number of machines or computers (discloses processor/computing device)); 
and outputting from the first computing device, for presentation, the job recommendation set to a display device communicatively coupled to a hardware processor of a second computing device associated with the selected member profile (Id., ¶ 2, the present disclosure generally relates to data processing systems and techniques for processing and presenting (discloses presenting) content within an online social network environment), (Id., ¶ 19, the recommendations may also relate to degrees, fields of study to undertake in order to improve the opportunity of reaching the desired career… This method is not limited to decisions relating to which school to attend and which fields of study to pursue, but may also be used as support after graduation for job decisions (discloses job recommendation set), for career milestone decisions), (Id., ¶ 56, example computer system 1100 includes a processor 1102 (e.g., a central processing unit (CPU), a graphics processing unit (GPU) or both), a main memory 1101 and a static memory 1106, which communicate with each other via a bus 1108. The computer system 1100 may further include a display unit 1110 (discloses display device)), (Id., ¶ 58, the term "machine-readable medium" shall also be taken to include any tangible medium that is capable of storing, encoding or carrying instructions for execution by the machine and that cause the machine to perform any one or more of the methodologies of the present invention, or that is capable of storing, encoding or carrying data structures utilized by or associated (discloses associating) with such instructions), (Id., ¶ 3, social network services enable members, with the appropriate data access rights, to view the personal information (e.g., member profiles) (discloses member profiles) of other members), (Id., ¶ 23, Client computing devices may include personal computers (discloses additional computing devices), as well as any of a wide number and type of mobile devices, such as laptop computers, tablet computers, mobile phones, and so forth).
Allen does not disclose model… hidden features… tuning a second vector model, trained using an iterative expectation-maximization process… hidden feature… hidden features…
However, Zhou discloses model… hidden features… hidden feature (Zhou, ¶ 22, here n.sub.f is the dimension of the feature space, that is, the number of hidden variables (discloses hidden features) in the model (discloses model) n.sub.f may be a system parameter that can be determined experimentally). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the social network and job recommending elements of Allen to include the model and hidden feature elements of Zhou in the analogous art of predictions. 
The motivation for doing so would have been to minimize errors and “improve Netflix’s own recommendation system” as discussed in Zhou, where Netflix’s recommendation system is considered analogous to the job recommendation and decision-making support method of Allen, wherein the “method… may also be used as support after graduation for job decisions, for career milestone decisions, and other decision that relate to member profiles” [Zhou, ¶ 41; Allen ¶ 19].
The combination of Allen and Zhou does not disclose tuning a second vector model, trained using an iterative expectation-maximization process…; the tuned vector model.
However, Qin discloses tuning a second vector model, trained using an iterative expectation-maximization process…; the tuned vector model (Qin, ¶ 35, the graphical model 200 may be comprised of parameters (e.g., variables, vectors, quantities, etc.), (discloses tuned vector model) rules (e.g., equations, conditions, constraints, etc.), relationships, probabilities, and the like, arranged to assist in determining a relevance of an object 106 to a query 108), (Id., ¶ 57, maximizing a log likelihood of the set of training data includes iterating an expectation maximization (EM) (discloses expectation-maximization) technique on the set of training data until the iterations converge. In one implementation, the EM technique iterates between an E (expectation) step and an M (maximization) step), (Id., ¶ 71, the method may include learning hidden or initially hidden modeling parameters for the graphical model by maximizing a log likelihood of the set of training data. The maximizing may include iterating an expectation maximization (EM) technique on the set of training data until the iterations converge); the tuned vector model (Id., ¶ 35, the graphical model 200 may be comprised of parameters (e.g., variables, vectors, quantities, etc.), (discloses tuned vector model) rules (e.g., equations, conditions, constraints, etc.), relationships, probabilities, and the like, arranged to assist in determining a relevance of an object 106 to a query 108).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the social network and job recommending elements of Allen and the model and hidden feature elements of Zhou to include the expectation maximization elements of Qin in the analogous art of graphical ranking models.
The motivation for doing so would have been to provide an improved ranking methodology which includes “extracting features from the objects that are the result of a query to improve the relevance determination”, wherein such an improved methodology would help improve the similar systems of Allen and Zhou [Qin, ¶ 78; Zhou, ¶ 41; Allen ¶ 19].

Regarding claim 8, the combination of Allen, Zhou and Qin discloses the method of claim 1. 
Allen further discloses further comprising: generating a set of vector…, within the social networking system, for a vector… of the set of vector models corresponding to a different job profile of the social networking system (Allen, ¶ 56, computer system 1100 may additionally include a storage device 1116 (e.g., drive unit), a signal generation device 1118 (discloses generating)), (Id., ¶ 27, at run-time, the recommendation parameters are quickly retrieved, and then used with one or more sets or one or more vectors (discloses vectors) to determine ranking of schools, as one example, which may be provided to a member interface in absolute or weighted format); 
receiving a recommendation request from the selected member (Allen, ¶ 46, the system can provide recommendations for nearly any use case if the user specifies his or her aspirations, such as in one embodiment providing a field of study and a location of the country desired for employment, and requesting recommendations (discloses recommendation request) for companies in that location with that need people who pursued that field of study), (Id., ¶ 23, as illustrated in FIG. 1, the social network service 10 includes a content server module (e.g., a web server module) 12 configured to send and receive information (discloses receiving); 
identifying a subset of vector… of the set of vector… by comparing the selected member profile to one or more… vectors determined for each vector… of the set of vector…, the subset of vector… corresponding to a subset of job profiles on the social networking system (Allen, ¶ 21, consistent with some embodiments, the recommendation application analyzes and aggregates the member profile information of all (or some subset of) (discloses subset) members of the social network service); generating a ranked list of the subset of job profiles corresponding to the identified subset of vector models (Allen, ¶ 27, also illustrated in FIG. 1 is a recommendation engine with reference number 24 which is used to process the recommendation parameters to obtain ranking (discloses ranking) results as discussed below), (Id., ¶ 47, if a user were a manager in a particular company and was seeking to hire, for example, a product manager, that user may input qualifications as attributes, such as field of study and product manager as the job type, and receive back a list (discloses list) of members of the social network service that have those attributes); 
and causing presentation of one or more of the subset of job profiles within the job recommendation (Id., ¶ 2, the present disclosure generally relates to data processing systems and techniques for processing and presenting (discloses presenting) content within an online social network environment). 
Zhou further discloses models… model… hidden feature… (Zhou, ¶ 22, here n.sub.f is the dimension of the feature space, that is, the number of hidden variables (discloses hidden features) in the model (discloses model) n.sub.f may be a system parameter that can be determined experimentally). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the social network and job recommending elements of Allen to include the model and hidden feature elements of Zhou in the analogous art of predictions for the same reasons as stated in claim 1. 

Regarding claim 10, Allen discloses a system comprising: one or more processors; and a processor-readable storage device comprising processor-executable instructions that, when executed by the one or more processors, causes the one or more processors to perform operations comprising: selecting a first job profile, the first job profile associated with a first set of members of a social networking system (Allen, ¶ 19, recommendations may also relate to degrees, fields of study to undertake in order to improve the opportunity of reaching the desired career… This method is not limited to decisions relating to which school to attend and which fields of study to pursue, but may also be used as support after graduation for job decisions (discloses job recommendations), for career milestone decisions), (Id., ¶ 42, many social network services require or request that each member provide personal information about himself or herself, such as professional information including information regarding their educational background such as field of study at college, employment position or job, company of current employment, location of that company, and so forth. This information is frequently referred to as "profile" information (discloses jobs, profiles)), (Id., ¶ 32, the profiles searched may be all the profiles in the social network service, or some smaller set such as the profiles of members in the social graph of the student), (Id., ¶ 58, the term "machine-readable medium" shall also be taken to include any tangible medium that is capable of storing, encoding or carrying instructions for execution by the machine and that cause the machine to perform any one or more of the methodologies of the present invention, or that is capable of storing, encoding or carrying data structures utilized by or associated (discloses associating) with such instructions), (Id., ¶ 31, the member may click selectable (discloses selection) icon 204 that enables the member to add the college page to the member's decision board); 
selecting at least one second job profile based on similarity between the first job profile and the at least one second job profile, the at least one second job profile associated with a second set of members of the social networking system (Id., ¶ 48, at 1008 the system recommends one or more of the candidates to the user. The user could then if desired operate the method again for a second recommendation (discloses second set of members), with the input attributes being desired second attributes), (Id., ¶ 42, many social network services require or request that each member provide personal information about himself or herself, such as professional information including information regarding their educational background such as field of study at college, employment position or job, company of current employment, location of that company, and so forth. This information is frequently referred to as "profile" information (discloses jobs, profiles)), (Id., ¶ 19, the method of operation of the decision board in the embodiment includes recommending additional schools or fields of studies based on career outcome similarity (discloses similarity) based on actual career outcomes of members of the social networks service), (Id., ¶ 34, Similarly, placing the cognitive science field of study page 405 on the decision board 400 will result in the system searching its member profiles and displaying a plurality of selectable icons 416 (discloses selecting) or other meta data of members who have placed the same field of study (discloses based on similarity) on their decision boards),(Id., ¶ 31, the member may click selectable (discloses selection) icon 204 that enables the member to add the college page to the member's decision board);
 based on the at least one second job profile, the first set of members and the second set of members, generating a vector model for the first job profile, the vector… identifying a set of… vectors for the first job profile, the set of… vectors for the first job profile comprising elements common to the first set of members and the second set of members (Allen, ¶ 56, computer system 1100 may additionally include a storage device 1116 (e.g., drive unit), a signal generation device 1118 (discloses generating)), (Id., ¶ 42, many social network services require or request that each member provide personal information about himself or herself, such as professional information including information regarding their educational background such as field of study at college, employment position or job, company of current employment, location of that company, and so forth. This information is frequently referred to as "profile" information (discloses jobs, profiles)), (Id., ¶ 32, the profiles searched may be all the profiles in the social network service, or some smaller set such as the profiles of members in the social graph of the student (discloses set of members)), (Id., ¶ 27, at run-time, the recommendation parameters are quickly retrieved, and then used with one or more sets or one or more vectors (discloses vectors) to determine ranking of schools, as one example, which may be provided to a member interface in absolute or weighted format), (Id., ¶ 25, the data normalizer module 20 will normalize various elements of data, ensuring that they conform to some standard that is used by the recommendation application. With some embodiments, the various job titles that members specify for themselves are normalized by deduplicating and disambiguating the job titles. For instance, in many cases, the same employment position (discloses common elements) will have a different job title at different companies), (Id., ¶ 48, at 1008 the system recommends one or more of the candidates to the user. The user could then if desired operate the method again for a second recommendation (discloses second set of members), with the input attributes being desired second attributes); 
Allen further discloses …based on historical …vectors for jobs, to a set of job profiles using a hardware processor of a first computing device, the historical… vectors generated to represent similarity comparisons of job profiles of the jobs (Allen, ¶ 23, the web pages will prompt the member to provide various member profile attribute information (e.g., schools and/or universities attended, academic degrees received, academic majors, employment history information, and so forth) (discloses historical job data), which, is then communicated to the service 10 and stored in a storage device as member profile data 14), (Id., ¶ 42, many social network services require or request that each member provide personal information about himself or herself, such as professional information including information regarding their educational background such as field of study at college, employment position or job, company of current employment, location of that company, and so forth. This information is frequently referred to as "profile" information (discloses jobs, profiles)), (Id., ¶ 53, the methods described herein may be at least partially processor-implemented. For example, at least some of the operations of a method may be performed by one or more processors or processor-implemented modules. The performance of certain operations may be distributed among the one or more processors, not only residing within a single machine or computer, but deployed across a number of machines or computers (discloses processor/computing device)), (Id., ¶ 29, with some embodiments, job titles may be specified (as opposed to selected) by the members of the social network service and therefore will not be standardized across companies and industries. As such, with some embodiments, the normalizer module 20 will analyze the profile information from which certain job titles are extracted to ascertain an industry specific job title. Accordingly, with some embodiments, the recommendation application will utilize a set of unique, industry specific job titles. Of course, other attributes beside job titles may also be normalized (discloses generation of similarity comparisons of jobs)); 
 Allen further discloses …determining, using by executing…, one or more job profiles from the set of job profiles as a job recommendation set for the selected member, based on… identifying attributes that are present in the set of… vectors and also present in respective job profiles from the one or more job profiles (Allen, ¶ 19, the recommendations may also relate to degrees, fields of study to undertake in order to improve the opportunity of reaching the desired career… This method is not limited to decisions relating to which school to attend and which fields of study to pursue, but may also be used as support after graduation for job decisions (discloses job recommendation set for the selected member), for career milestone decisions), (Id., ¶ 42, many social network services require or request that each member provide personal information about himself or herself, such as professional information including information regarding their educational background such as field of study at college, employment position or job, company of current employment, location of that company, and so forth. This information is frequently referred to as "profile" information (discloses jobs, profiles)), (Id., ¶ 31, the member may click selectable (discloses selection) icon 204 that enables the member to add the college page to the member's decision board), (Id., ¶ 27, at run-time, the recommendation parameters are quickly retrieved, and then used with one or more sets or one or more vectors (discloses vectors) to determine ranking of schools, as one example, which may be provided to a member interface in absolute or weighted format), (Id., ¶ 29, certain attribute information (discloses identifying attributes) from the member profiles of members of a social network service are retrieved and analyzed for the purpose of normalizing the information by the data normalizer 20 for use with the recommendation application 22), (Id., ¶ 53, the methods described herein may be at least partially processor-implemented. For example, at least some of the operations of a method may be performed by one or more processors or processor-implemented modules. The performance of certain operations may be distributed among the one or more processors, not only residing within a single machine or computer, but deployed across a number of machines or computers (discloses processor/computing device)); 
and outputting for presentation, the job recommendation set to a display device communicatively coupled to a hardware processor of a computing device associated with the selected member profile (Id., ¶ 2, the present disclosure generally relates to data processing systems and techniques for processing and presenting (discloses presenting) content within an online social network environment), (Id., ¶ 19, the recommendations may also relate to degrees, fields of study to undertake in order to improve the opportunity of reaching the desired career… This method is not limited to decisions relating to which school to attend and which fields of study to pursue, but may also be used as support after graduation for job decisions (discloses job recommendation set), for career milestone decisions), (Id., ¶ 56, example computer system 1100 includes a processor 1102 (e.g., a central processing unit (CPU), a graphics processing unit (GPU) or both), a main memory 1101 and a static memory 1106, which communicate with each other via a bus 1108. The computer system 1100 may further include a display unit 1110 (discloses display device)), (Id., ¶ 58, the term "machine-readable medium" shall also be taken to include any tangible medium that is capable of storing, encoding or carrying instructions for execution by the machine and that cause the machine to perform any one or more of the methodologies of the present invention, or that is capable of storing, encoding or carrying data structures utilized by or associated (discloses associating) with such instructions), (Id., ¶ 3, social network services enable members, with the appropriate data access rights, to view the personal information (e.g., member profiles) (discloses member profiles) of other members), (Id., ¶ 23, Client computing devices may include personal computers (discloses additional computing devices), as well as any of a wide number and type of mobile devices, such as laptop computers, tablet computers, mobile phones, and so forth).
Allen does not disclose model… hidden features… tuning a second vector model, trained using an iterative expectation-maximization process… hidden features… hidden features…
However, Zhou discloses model… hidden features… hidden features (Zhou, ¶ 22, here n.sub.f is the dimension of the feature space, that is, the number of hidden variables (discloses hidden features) in the model (discloses model) n.sub.f may be a system parameter that can be determined experimentally). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the social network and job recommending elements of Allen to include the model and hidden feature elements of Zhou in the analogous art of predictions for the same reasons as stated for claim 1.
The combination of Allen and Zhou does not disclose tuning a second vector model, trained using an iterative expectation-maximization process…; the tuned vector model
However, Qin discloses tuning a second vector model, trained using an iterative expectation-maximization process…; the tuned vector model (Qin, ¶ 35, the graphical model 200 may be comprised of parameters (e.g., variables, vectors, quantities, etc.), (discloses tuned vector model) rules (e.g., equations, conditions, constraints, etc.), relationships, probabilities, and the like, arranged to assist in determining a relevance of an object 106 to a query 108), (Id., ¶ 57, maximizing a log likelihood of the set of training data includes iterating an expectation maximization (EM) (discloses expectation-maximization) technique on the set of training data until the iterations converge. In one implementation, the EM technique iterates between an E (expectation) step and an M (maximization) step), (Id., ¶ 71, the method may include learning hidden or initially hidden modeling parameters for the graphical model by maximizing a log likelihood of the set of training data. The maximizing may include iterating an expectation maximization (EM) technique on the set of training data until the iterations converge); the tuned vector model (Id., ¶ 35, the graphical model 200 may be comprised of parameters (e.g., variables, vectors, quantities, etc.), (discloses tuned vector model) rules (e.g., equations, conditions, constraints, etc.), relationships, probabilities, and the like, arranged to assist in determining a relevance of an object 106 to a query 108).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the social network and job recommending elements of Allen and the model and hidden feature elements of Zhou to include the expectation maximization elements of Qin in the analogous art of graphical ranking models for the same reasons as stated for claim 1.

	Regarding claims 11 and 15, these claims recite limitations similar to those in claims 2 and 8, respectively, and are rejected for the same reasons as stated above.

Regarding claim 16, Allen discloses a processor-readable storage device comprising processor-executable instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: selecting a first job profile, the first job profile associated with a first set of members of a social networking system (Allen, ¶ 19, recommendations may also relate to degrees, fields of study to undertake in order to improve the opportunity of reaching the desired career… This method is not limited to decisions relating to which school to attend and which fields of study to pursue, but may also be used as support after graduation for job decisions (discloses job recommendations), for career milestone decisions), (Id., ¶ 42, many social network services require or request that each member provide personal information about himself or herself, such as professional information including information regarding their educational background such as field of study at college, employment position or job, company of current employment, location of that company, and so forth. This information is frequently referred to as "profile" information (discloses jobs, profiles)), (Id., ¶ 32, the profiles searched may be all the profiles in the social network service, or some smaller set such as the profiles of members in the social graph of the student), (Id., ¶ 58, the term "machine-readable medium" shall also be taken to include any tangible medium that is capable of storing, encoding or carrying instructions for execution by the machine and that cause the machine to perform any one or more of the methodologies of the present invention, or that is capable of storing, encoding or carrying data structures utilized by or associated (discloses associating) with such instructions), (Id., ¶ 31, the member may click selectable (discloses selection) icon 204 that enables the member to add the college page to the member's decision board); 
selecting at least one second job profile based on similarity between the first job profile and the at least one second job profile, the at least one second job profile associated with a second set of members of the social networking system (Id., ¶ 48, at 1008 the system recommends one or more of the candidates to the user. The user could then if desired operate the method again for a second recommendation (discloses second set of members), with the input attributes being desired second attributes), (Id., ¶ 42, many social network services require or request that each member provide personal information about himself or herself, such as professional information including information regarding their educational background such as field of study at college, employment position or job, company of current employment, location of that company, and so forth. This information is frequently referred to as "profile" information (discloses jobs, profiles)), (Id., ¶ 19, the method of operation of the decision board in the embodiment includes recommending additional schools or fields of studies based on career outcome similarity (discloses similarity) based on actual career outcomes of members of the social networks service), (Id., ¶ 34, Similarly, placing the cognitive science field of study page 405 on the decision board 400 will result in the system searching its member profiles and displaying a plurality of selectable icons 416 (discloses selecting) or other meta data of members who have placed the same field of study (discloses based on similarity) on their decision boards),(Id., ¶ 31, the member may click selectable (discloses selection) icon 204 that enables the member to add the college page to the member's decision board); 
based on the at least one second job profile, the first set of members and the second set of members, generating a vector model for the first job profile, the vector… identifying a set of… vectors for the first job profile, the set of… vectors for the first job profile comprising elements common to the first set of members and the second set of members (Allen, ¶ 56, computer system 1100 may additionally include a storage device 1116 (e.g., drive unit), a signal generation device 1118 (discloses generating)), (Id., ¶ 42, many social network services require or request that each member provide personal information about himself or herself, such as professional information including information regarding their educational background such as field of study at college, employment position or job, company of current employment, location of that company, and so forth. This information is frequently referred to as "profile" information (discloses jobs, profiles)), (Id., ¶ 32, the profiles searched may be all the profiles in the social network service, or some smaller set such as the profiles of members in the social graph of the student (discloses set of members)), (Id., ¶ 27, at run-time, the recommendation parameters are quickly retrieved, and then used with one or more sets or one or more vectors (discloses vectors) to determine ranking of schools, as one example, which may be provided to a member interface in absolute or weighted format), (Id., ¶ 25, the data normalizer module 20 will normalize various elements of data, ensuring that they conform to some standard that is used by the recommendation application. With some embodiments, the various job titles that members specify for themselves are normalized by deduplicating and disambiguating the job titles. For instance, in many cases, the same employment position (discloses common elements) will have a different job title at different companies), (Id., ¶ 48, at 1008 the system recommends one or more of the candidates to the user. The user could then if desired operate the method again for a second recommendation (discloses second set of members), with the input attributes being desired second attributes); 
Allen further discloses …based on historical… vectors for jobs, to a set of job profiles using a hardware processor of a first computing device, the historical hidden feature vectors generated to represent similarity comparisons of job profiles of the jobs (Allen, ¶ 23, the web pages will prompt the member to provide various member profile attribute information (e.g., schools and/or universities attended, academic degrees received, academic majors, employment history information, and so forth) (discloses historical job data), which, is then communicated to the service 10 and stored in a storage device as member profile data 14), (Id., ¶ 42, many social network services require or request that each member provide personal information about himself or herself, such as professional information including information regarding their educational background such as field of study at college, employment position or job, company of current employment, location of that company, and so forth. This information is frequently referred to as "profile" information (discloses jobs, profiles)), (Id., ¶ 53, the methods described herein may be at least partially processor-implemented. For example, at least some of the operations of a method may be performed by one or more processors or processor-implemented modules. The performance of certain operations may be distributed among the one or more processors, not only residing within a single machine or computer, but deployed across a number of machines or computers (discloses processor/computing device)), (Id., ¶ 29, with some embodiments, job titles may be specified (as opposed to selected) by the members of the social network service and therefore will not be standardized across companies and industries. As such, with some embodiments, the normalizer module 20 will analyze the profile information from which certain job titles are extracted to ascertain an industry specific job title. Accordingly, with some embodiments, the recommendation application will utilize a set of unique, industry specific job titles. Of course, other attributes beside job titles may also be normalized (discloses generation of similarity comparisons of jobs)); 
 Allen further discloses …determining, using by executing…, one or more job profiles from the set of job profiles as a job recommendation set for the selected member, based on… identifying attributes that are present in the set of… vectors and also present in respective job profiles from the one or more job profiles (Allen, ¶ 19, the recommendations may also relate to degrees, fields of study to undertake in order to improve the opportunity of reaching the desired career… This method is not limited to decisions relating to which school to attend and which fields of study to pursue, but may also be used as support after graduation for job decisions (discloses job recommendation set for the selected member), for career milestone decisions), (Id., ¶ 42, many social network services require or request that each member provide personal information about himself or herself, such as professional information including information regarding their educational background such as field of study at college, employment position or job, company of current employment, location of that company, and so forth. This information is frequently referred to as "profile" information (discloses jobs, profiles)), (Id., ¶ 31, the member may click selectable (discloses selection) icon 204 that enables the member to add the college page to the member's decision board), (Id., ¶ 27, at run-time, the recommendation parameters are quickly retrieved, and then used with one or more sets or one or more vectors (discloses vectors) to determine ranking of schools, as one example, which may be provided to a member interface in absolute or weighted format), (Id., ¶ 29, certain attribute information (discloses identifying attributes) from the member profiles of members of a social network service are retrieved and analyzed for the purpose of normalizing the information by the data normalizer 20 for use with the recommendation application 22), (Id., ¶ 53, the methods described herein may be at least partially processor-implemented. For example, at least some of the operations of a method may be performed by one or more processors or processor-implemented modules. The performance of certain operations may be distributed among the one or more processors, not only residing within a single machine or computer, but deployed across a number of machines or computers (discloses processor/computing device)); 
and outputting for presentation, the job recommendation set to a display device communicatively coupled to a hardware processor of a computing device associated with the selected member profile (Id., ¶ 2, the present disclosure generally relates to data processing systems and techniques for processing and presenting (discloses presenting) content within an online social network environment), (Id., ¶ 19, the recommendations may also relate to degrees, fields of study to undertake in order to improve the opportunity of reaching the desired career… This method is not limited to decisions relating to which school to attend and which fields of study to pursue, but may also be used as support after graduation for job decisions (discloses job recommendation set), for career milestone decisions), (Id., ¶ 56, example computer system 1100 includes a processor 1102 (e.g., a central processing unit (CPU), a graphics processing unit (GPU) or both), a main memory 1101 and a static memory 1106, which communicate with each other via a bus 1108. The computer system 1100 may further include a display unit 1110 (discloses display device)), (Id., ¶ 58, the term "machine-readable medium" shall also be taken to include any tangible medium that is capable of storing, encoding or carrying instructions for execution by the machine and that cause the machine to perform any one or more of the methodologies of the present invention, or that is capable of storing, encoding or carrying data structures utilized by or associated (discloses associating) with such instructions), (Id., ¶ 3, social network services enable members, with the appropriate data access rights, to view the personal information (e.g., member profiles) (discloses member profiles) of other members), (Id., ¶ 23, Client computing devices may include personal computers (discloses additional computing devices), as well as any of a wide number and type of mobile devices, such as laptop computers, tablet computers, mobile phones, and so forth).
Allen does not disclose model… hidden features… tuning a second vector model, trained using an iterative expectation-maximization process… hidden features… hidden features…
However, Zhou discloses model… hidden features… hidden features… (Zhou, ¶ 22, here n.sub.f is the dimension of the feature space, that is, the number of hidden variables (discloses hidden features) in the model (discloses model) n.sub.f may be a system parameter that can be determined experimentally). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the social network and job recommending elements of Allen to include the model and hidden feature elements of Zhou in the analogous art of predictions for the same reasons as stated for claim 1.
The combination of Allen and Zhou does not disclose tuning a second vector model, trained using an iterative expectation-maximization process…; the tuned vector model
However, Qin discloses tuning a second vector model, trained using an iterative expectation-maximization process…; the tuned vector model (Qin, ¶ 35, the graphical model 200 may be comprised of parameters (e.g., variables, vectors, quantities, etc.), (discloses tuned vector model) rules (e.g., equations, conditions, constraints, etc.), relationships, probabilities, and the like, arranged to assist in determining a relevance of an object 106 to a query 108), (Id., ¶ 57, maximizing a log likelihood of the set of training data includes iterating an expectation maximization (EM) (discloses expectation-maximization) technique on the set of training data until the iterations converge. In one implementation, the EM technique iterates between an E (expectation) step and an M (maximization) step), (Id., ¶ 71, the method may include learning hidden or initially hidden modeling parameters for the graphical model by maximizing a log likelihood of the set of training data. The maximizing may include iterating an expectation maximization (EM) technique on the set of training data until the iterations converge); the tuned vector model (Id., ¶ 35, the graphical model 200 may be comprised of parameters (e.g., variables, vectors, quantities, etc.), (discloses tuned vector model) rules (e.g., equations, conditions, constraints, etc.), relationships, probabilities, and the like, arranged to assist in determining a relevance of an object 106 to a query 108).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the social network and job recommending elements of Allen and the model and hidden feature elements of Zhou to include the expectation maximization elements of Qin in the analogous art of graphical ranking models for the same reasons as stated for claim 1.

Regarding claims 17 and 20, these claims recite limitations similar to those in claims 2 and 8, respectively, and are rejected for the same reasons as stated above.



Claims 3-7, 9, 12-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Zhou and Qin and further in view of Patel et al., U.S. Publication No. 2009/0210246 [hereinafter Patel]. 

Regarding claim 3, the combination of Allen, Zhou and Qin discloses the method of claim 1. 
Allen further discloses wherein generating the vector… [Zhou discloses …model…] further comprises: determining [Patel discloses …first regression coefficients…] and [Zhou discloses …a first hidden feature…] vector jointly for the first set of members (Allen, ¶ 27, at run-time, the recommendation parameters are quickly retrieved, and then used with one or more sets or one or more vectors (discloses vectors) to determine ranking of schools, as one example, which may be provided to a member interface in absolute or weighted format), (Id., ¶ 48, at 1008 the system recommends one or more of the candidates to the user. The user could then if desired operate the method again for a second recommendation (discloses sets of members), with the input attributes being desired second attributes), (Id., ¶ 55, the term "machine" shall also be taken to include any collection of machines that individually or jointly (discloses jointly) execute a set (or multiple sets) of instructions to perform any one or more of the methodologies discussed herein); and determining… [Patel discloses second regression coefficients…] and [Zhou discloses …a second hidden feature…] vector jointly for the second set of members (Allen, ¶ 48, at 1008 the system recommends one or more of the candidates to the user. The user could then if desired operate the method again for a second recommendation (discloses sets of members), with the input attributes being desired second attributes), (Id., ¶ 55, the term "machine" shall also be taken to include any collection of machines that individually or jointly (discloses jointly) execute a set (or multiple sets) of instructions to perform any one or more of the methodologies discussed herein). 
Zhou further discloses model… a first hidden feature…, a second hidden feature (Zhou, ¶ 22, here n.sub.f is the dimension of the feature space, that is, the number of hidden variables (discloses hidden features) in the model (discloses model) n.sub.f may be a system parameter that can be determined experimentally). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the social network and job recommending elements of Allen to include the model and hidden feature elements of Zhou in the analogous art of predictions for the same reasons as stated in claim 1. 
The combination of Allen, Zhou and Qin does not disclose first regression coefficients… second regression coefficients. 
However, Patel discloses first regression coefficients… second regression coefficients (Patel, ¶ 44, a second alternative estimator is a regression of r.sub.im on [1, x'.sub.i, v'.sub.i]' yielding a vector of regression coefficients (discloses regression coefficients) .rho..sub.d 290. This regression estimator is important for items that have few ratings (possibly zero, such as for brand new items)). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the social network and job recommending elements of Allen, the model and hidden feature elements of Zhou and the expectation maximization elements of Qin to include regression coefficient elements of Patel in the analogous art of recommendation systems. 
The motivation for doing so would have been to improve the process of “recommending items in a domain to users, either individually or in groups” as discussed by Patel, where items are analogous to jobs and groups are analogous to sets of members as described in the present invention [Patel, ¶ 3; Qin, ¶ 78; Zhou, ¶ 41; Allen ¶ 19].

Regarding claim 4, the combination of Allen, Zhou and Qin discloses the method of claim 3. 
Allen further discloses wherein the… [Patel discloses …first regression coefficients…] comprise a vector [Patel discloses …coefficient and a variance coefficient…], the vector… [Patel discloses …coefficient] indicating a similarity of the first set of members to the first job profile and the [Patel discloses …variance coefficient] controlling a [Patel discloses …variance of a distribution…] from which the [Zhou discloses …first hidden feature…] vector is selected (Allen, ¶ 27, at run-time, the recommendation parameters are quickly retrieved, and then used with one or more sets or one or more vectors (discloses vectors) to determine ranking of schools, as one example, which may be provided to a member interface in absolute or weighted format), (Id., ¶ 19, the method of operation of the decision board in the embodiment includes recommending additional schools or fields of studies based on career outcome similarity (discloses similarity) based on actual career outcomes of members of the social networks service). 
Zhou further discloses …first hidden feature (Zhou, ¶ 22, here n.sub.f is the dimension of the feature space, that is, the number of hidden variables (discloses hidden features) in the model (discloses model) n.sub.f may be a system parameter that can be determined experimentally). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the social network and job recommending elements of Allen to include the model and hidden feature elements of Zhou in the analogous art of predictions for the same reasons as stated in claim 1. 
The combination of Allen, Zhou and Qin does not disclose first regression coefficients … coefficient and a variance coefficient… coefficient… variance coefficient… variance of a distribution. 
However Patel discloses first regression coefficients … coefficient and a variance coefficient… coefficient… variance coefficient… variance of a distribution (Patel, ¶ 48, all the parameters in equation (3) are invariant across users in the cohort d. However, with small N.sub..cndot.,d, even these parameters may not be precisely estimated. In such cases, an alternative is to impose exchangeability across cohorts for the coefficients (discloses coefficients) of equation (3) and then draw strength from pooling the cohorts), (Id., ¶ 39, along with the expected rating for an item, scorer 125 also provides an estimate of the accuracy of the expected rating, based on an estimate of the variance (discloses variance) using the rating model), (Id., ¶ 46, here r.sub.i,d\m is the mean rating for item i by users in cohort d excluding user m; .rho..sub.d is interpretable as the vector of coefficients (further discloses vector, coefficients) associated with the item's attributes that can predict the average between-item variation in ratings without using information on the ratings assigned to the items by other users), (Id., ¶ 27, cohort data 280 includes a prior precision matrix P.sub.d 299, which characterizes a prior distribution (discloses distribution) for the estimated user parameters .pi..sub.i 280, which are used by state updater 125 as a starting point of a procedure to personalize parameters to an individual user). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the social network and job recommending elements of Allen, the model and hidden feature elements of Zhou and the expectation-maximization elements of Qin to include regression coefficient elements of Patel in the analogous art of recommendation systems for the same reasons as stated in claim 3. 

Regarding claim 5, the combination of Allen, Zhou and Qin discloses the method of claim 3. 
Allen further discloses wherein [Patel discloses …the second regression coefficients…] comprise a vector… [Patel discloses… coefficient and a variance coefficient, the vector coefficient…] indicating a similarity of the second set of members to the first job profile and the… [Patel discloses …variance coefficient controlling a variance of a distribution…] from which the… [Zhou discloses …second hidden feature…] vector is selected (Allen, ¶ 27, at run-time, the recommendation parameters are quickly retrieved, and then used with one or more sets or one or more vectors (discloses vectors) to determine ranking of schools, as one example, which may be provided to a member interface in absolute or weighted format), (Id., ¶ 19, the method of operation of the decision board in the embodiment includes recommending additional schools or fields of studies based on career outcome similarity (discloses similarity) based on actual career outcomes of members of the social networks service). 
Zhou further discloses second hidden feature (Zhou, ¶ 22, here n.sub.f is the dimension of the feature space, that is, the number of hidden variables (discloses hidden features) in the model n.sub.f may be a system parameter that can be determined experimentally). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the social network and job recommending elements of Allen to include the model and hidden feature elements of Zhou in the analogous art of predictions for the same reasons as stated in claim 1. 
The combination of Allen, Zhou and Qin does not disclose second regression coefficients… coefficient and a variance coefficient, the vector coefficient … variance coefficient controlling a variance of a distribution (Patel, ¶ 48, all the parameters in equation (3) are invariant across users in the cohort d. However, with small N.sub..cndot.,d, even these parameters may not be precisely estimated. In such cases, an alternative is to impose exchangeability across cohorts for the coefficients (discloses coefficients) of equation (3) and then draw strength from pooling the cohorts), (Id., ¶ 39, along with the expected rating for an item, scorer 125 also provides an estimate of the accuracy of the expected rating, based on an estimate of the variance (discloses variance) using the rating model), (Id., ¶ 46, here r.sub.i,d\m is the mean rating for item i by users in cohort d excluding user m; .rho..sub.d is interpretable as the vector of coefficients (further discloses vector, coefficients) associated with the item's attributes that can predict the average between-item variation in ratings without using information on the ratings assigned to the items by other users), (Id., ¶ 27, cohort data 280 includes a prior precision matrix P.sub.d 299, which characterizes a prior distribution (discloses distribution) for the estimated user parameters .pi..sub.i 280, which are used by state updater 125 as a starting point of a procedure to personalize parameters to an individual user).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the social network and job recommending elements of Allen, the model and hidden feature elements of Zhou and the expectation-maximization elements of Qin to include regression coefficient elements of Patel in the analogous art of recommendation systems for the same reasons as stated in claim 3. 

Regarding claim 6, the combination of Allen, Zhou and Qin discloses the method of claim 3. 
Allen further discloses wherein generating the vector… vector… (Allen, ¶ 27, at run-time, the recommendation parameters are quickly retrieved, and then used with one or more sets or one or more vectors (discloses vectors) to determine ranking of schools, as one example, which may be provided to a member interface in absolute or weighted format), (Id., ¶ 56, computer system 1100 may additionally include a storage device 1116 (e.g., drive unit), a signal generation device 1118 (discloses generating)). 
Zhou further discloses model further comprises: holding constant the first hidden feature… and the second hidden feature vector while iteratively varying…, holding constant… while iteratively varying the first hidden feature … and the second hidden feature …, and iteratively adjusting values for the first hidden feature … the second hidden feature… until a change in first output values and second output values falls below a change threshold, the first output values generated from iteratively adjusting the first hidden feature… and the second hidden feature… the second output values generated from iteratively adjusting… (Zhou, ¶ 35, if the mean of the predicted user-item ratings matrix (third matrix) and the mean of the actual user-item ratings matrix (fourth matrix) are offset, all of the predicted values of the predicted user-item ratings matrix (third matrix) may be shifted by a fixed constant (discloses hold constant) to improve the overall RMSE of the third matrix), (Id., ¶ 29, the third matrix may then be solved by using an iterative (discloses iterating) Alternating-Least-Squares (ALS) approach), (Id., ¶ 15, as used in the present specification and in the appended claims, the term "solve" and derivative terms, when referring to a matrix, mean adjusting (discloses adjusting) the value of data stored in the matrix to cause the matrix to conform to a given equation), (Id., ¶ 30, additionally or alternatively, the stopping criterion may include a threshold (discloses threshold) change in RMSE between iterations of solving the first and second matrices). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the social network and job recommending elements of Allen to include the model and hidden feature elements of Zhou in the analogous art of predictions for the same reasons as stated in claim 1. 
The combination of Allen, Zhou and Qin does not disclose …the first regression coefficients and the second regression coefficients. 
However, Patel discloses the first regression coefficients and the second regression coefficients (Patel, ¶ 44, a second alternative estimator is a regression of r.sub.im on [1, x'.sub.i, v'.sub.i]' yielding a vector of regression coefficients (discloses regression coefficients) .rho..sub.d 290. This regression estimator is important for items that have few ratings (possibly zero, such as for brand new items)). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the social network and job recommending elements of Allen, the model and hidden feature elements of Zhou and the expectation-maximization elements of Qin to include regression coefficient elements of Patel in the analogous art of recommendation systems for the same reasons as stated in claim 3. 

Regarding claim 7, the combination of Allen, Zhou and Qin discloses the method of claim 1. 
Allen further discloses wherein determining the job recommendation further comprises: determining, using the vector… [Zhou discloses …model…], a set of elements common to the first set of members and the second set of members and… [Patel discloses …excluded…] from the first job profile and the at least one second job profile (Allen, ¶ 27, at run-time, the recommendation parameters are quickly retrieved, and then used with one or more sets or one or more vectors (discloses vectors) to determine ranking of schools, as one example, which may be provided to a member interface in absolute or weighted format), (Id., ¶ 17, methods and systems for obtaining and presenting information about members of a social network service who share common (discloses in common) interests in schools, degrees, fields of study, professions and other interests or attributes are described), Id., ¶ 25, the data normalizer module 20 will normalize various elements (discloses elements) of data, ensuring that they conform to some standard that is used by the recommendation application); comparing the set of elements to the selected member profile to determine a… [Zhou discloses …hidden…] similarity value (Allen, ¶ 33, the system may then compare (discloses comparing) the college which is the subject of the college page, for example, Skidmore College, to other colleges stored in the system, and display on the member's decision board 400 the names of suggested similar schools as at 407), (Id., ¶ 19, the method of operation of the decision board in the embodiment includes recommending additional schools or fields of studies based on career outcome similarity (discloses similarity) based on actual career outcomes of members of the social networks service); and causing presentation of the job recommendation where the [Zhou discloses hidden] similarity value exceeds a predetermined similarity… [Zhou discloses …threshold] (Allen, ¶ 2, the present disclosure generally relates to data processing systems and techniques for processing and presenting (discloses presenting) content within an online social network environment). 
Allen does not explicitly disclose model…, hidden… threshold…
However, Zhou discloses model…, hidden… threshold… (Zhou, ¶ 22, here n.sub.f is the dimension of the feature space, that is, the number of hidden variables (discloses hidden features) in the model (discloses model) n.sub.f may be a system parameter that can be determined experimentally), (Id., ¶ 30, additionally or alternatively, the stopping criterion may include a threshold (discloses threshold) change in RMSE between iterations of solving the first and second matrices).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the social network and job recommending elements of Allen to include the model and hidden feature elements of Zhou in the analogous art of predictions for the same reasons as stated in claim 1. 
While suggested, the combination of Allen, Zhou and Qin does not disclose …excluded. 
However, Patel discloses excluded... (Patel, ¶ 96, residuals are based on all users in the same cohort who rate both items i and j, .lamda..sub.ij.about.N(.lamda..sub.ij.sup.0, .sigma..sub..lamda.) and .lamda..sub.ij.sup.0 is specified based on prior information about the closeness of items of type i and j (for example, the items share a known common attribute (e.g., director of movie) that was not included (discloses excluded) in the model's x.sub.i or the preference-weighted distance between their attributes is unusually high/low)). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the social network and job recommending elements of Allen, the model and hidden feature elements of Zhou and the expectation-maximization elements of Qin to include regression coefficient elements of Patel in the analogous art of recommendation systems for the same reasons as stated in claim 3. 

Regarding claim 9, the combination of Allen, Zhou and Qin discloses the method of claim 1. 
Allen further discloses wherein herein the set of… [Zhou discloses …hidden feature…] vectors for the first job profile are elements common to the first set of members and the second set of members and… [Patel discloses …excluded] …from the first job profile and the at least one second job profile (Allen, ¶ 27, at run-time, the recommendation parameters are quickly retrieved, and then used with one or more sets or one or more vectors (discloses vectors) to determine ranking of schools, as one example, which may be provided to a member interface in absolute or weighted format), (Id., ¶ 17, methods and systems for obtaining and presenting information about members of a social network service who share common (discloses in common) interests in schools, degrees, fields of study, professions and other interests or attributes are described). 
Allen does not explicitly disclose hidden feature.
However, Zhou discloses hidden feature (Zhou, ¶ 22, here n.sub.f is the dimension of the feature space, that is, the number of hidden variables (discloses hidden features) in the model (discloses model) n.sub.f may be a system parameter that can be determined experimentally). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the social network and job recommending elements of Allen to include the model and hidden feature elements of Zhou in the analogous art of predictions for the same reasons as stated in claim 1. 
While suggested, the combination of Allen, Zhou and Qin does not disclose …excluded. 
However, Patel discloses excluded... (Patel, ¶ 96, residuals are based on all users in the same cohort who rate both items i and j, .lamda..sub.ij.about.N(.lamda..sub.ij.sup.0, .sigma..sub..lamda.) and .lamda..sub.ij.sup.0 is specified based on prior information about the closeness of items of type i and j (for example, the items share a known common attribute (e.g., director of movie) that was not included (discloses excluded) in the model's x.sub.i or the preference-weighted distance between their attributes is unusually high/low)). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the social network and job recommending elements of Allen, the model and hidden feature elements of Zhou and the expectation-maximization elements of Qin to include regression coefficient elements of Patel in the analogous art of recommendation systems for the same reasons as stated in claim 3. 

Regarding claims 12-14, these claims recite limitations similar to those in claims 3, 6 and 7 respectively, and are rejected for the same reasons as stated above.

Regarding claims 18 and 19, these claims recite limitations similar to those in claims 3 and 6 respectively, and are rejected for the same reasons as stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Demiralp et al., US. Publication No. 2015/0286928 discloses casual modeling and attribution. 
Steel, U.S. Publication No. 2008/0027771 discloses a selection process. 
Zhuang et al., U.S. Publication No. 2016/0210341 discloses capacity planning for database replication latency.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D BOLEN/Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624